           Case 1:20-cr-00175-LY Document 18 Filed 07/29/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
V.                                                  §             NO.   20-CR-175 (LY)
                                                    §
JOSHUA COLIN HONIGBERG                              §


                 UNOPPOSED MOTION TO CONTINUE ALL DEADLINES

TO THE HONORABLE UNITED STATES DISTRICT JUDGE LEE YEAKEL:

        NOW COMES Defendant Joshua Colin Honigberg, through undersigned counsel, and files

this unopposed motion to continue all deadlines, including the motions hearing, docket call, and

trial deadlines, showing the Court as follows:

        Mr. Honigberg is charged in a one count indictment with unlawful possession of a

destructive device, in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871. Docket call is currently

set for August 21, 2020. Trial is set for September 14, 2020. This continuance is sought in the

interest of justice and not for the purpose of delay.

        Discovery in the federal case is just beginning, and undersigned counsel received discovery

from the government this week. Counsel understands additional discovery may be forthcoming

following forensic testing to be conducted on the alleged destructive device. Counsel needs time

to review discovery and to meet with Mr. Honigberg to discuss it. Additionally, counsel will need

time to investigate possible legal defenses, to meet with Mr. Honigberg and discuss possible

resolution of the case or, alternatively, to prepare for trial.

        Undersigned counsel has conferred with the Government and the Government is not

opposed to the request for a continuance.

        WHEREFORE, premises considered, Defendant requests that this Court continue all
           Case 1:20-cr-00175-LY Document 18 Filed 07/29/20 Page 2 of 4




deadlines for ninety (90) days or to a date and time convenient for the Court.

                                             Respectfully submitted.

                                             MAUREEN SCOTT FRANCO
                                             Federal Public Defender



                                             __________________________________
                                             /s/ CHARLOTTE A. HERRING
                                             Assistant Federal Public Defender
                                             Western District of Texas
                                             Lavaca Plaza
                                             504 Lavaca St., Ste. 960
                                             Austin, Texas 78701
                                             (512) 916-5025
                                             (512) 916-5035 (FAX)
                                             TX Bar Number: 24064026
                                             Attorney for Defendant
             Case 1:20-cr-00175-LY Document 18 Filed 07/29/20 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

Grant Sparks
Assistant U.S. Attorney
903 San Jacinto, Ste. 334
Austin, TX 78701

                                      __________________________________________
                                      /s/ CHARLOTTE A. HERRING
           Case 1:20-cr-00175-LY Document 18 Filed 07/29/20 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §           NO.     20-CR-175 (LY)
                                                 §
JOSHUA COLIN HONIGBERG                           §



                                            ORDER

       On this date came on to be considered Defendant’s Unopposed Motion to Continue. The

Court finds that for the reasons stated in the Defendant's motion, the ends of justice served by the

continuance outweigh the best interest of the public and the Defendant in a speedy trial.

       IT IS THEREFORE ORDERED THAT the all pretrial motions are to be filed on or before

the ______ day of _______________, 2020.

       IT IS FURTHER ORDERED THAT the Hearing on all Pending Pretrial Motions and

Docket Call is reset to the ___ day of ____________, 2020 at _________ a.m.

       IT IS FURTHER ORDERED that Jury Selection and Trial is reset to the ___ day of

_____________, 2020, at ______ a.m.

       SIGNED this ___________ day of _______________________, 2020



                                              __________________________________________
                                              LEE YEAKEL
                                              UNITED STATES DISTRICT JUDGE
